DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Claims 1, 8, and 15 are amended; and claim 2-7, 9-14, and 16-20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments, the nonstatutory double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach the combination of “classifying documents within the content repository or documents within the document subsets into one or more categories, based upon a number of times classification terms appear in a specific section of the document or an article type tag; associating documents with specific cancer types, genes, gene variants, and drugs by comparing relevant search terms to specific sections of the documents; processing a request for the documents including one or more of the search terms, wherein the search terms pertain to one or more from a group of genes, gene variants, drugs, and cancer types terms; determining priority scores for documents based on a frequency of one or more of the search terms in each of the specific sections, wherein the specific sections are weighted differentially, using weight values that are predetermined for each specific section, according to a category of the specific section, wherein the weight values are applied to the frequency of the one or more of the search terms in the specific section, and metadata for each document is stored; and providing a list of documents that satisfies the request, wherein the documents are ranked from highest total priority score to lowest total priority score.” (in combination with the other limitations of the independent claims).

Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165